This is a habeas corpus proceeding instituted for the purpose of adjudicating the custody of James Ferrell Cain, a boy child about two years of age. Shortly after its birth and until about two years of age the child was kept in its paternal grandparents home in Washington County, Florida. The parents of the child lived in the same home, where the grandfather supplied his son, the father of the child, the sum of $100.00 per month upon which to live as he was at the time in poor health and died when the child was only a few months of age. The mother remained in this home for a while but went to Columbus, Georgia, to study beauty culture, and while there married the second time and gave birth to a second child. The court heard all the evidence and thereafter awarded the custody of the child to its paternal grandparents. We are requested on this appeal to reverse the order of the lower court and award the custody of the child to the mother. We have studied the record in light of the contention and it has not been made to appear that the Court below committed reversible error in the order challenged here. See Fielding v. Highsmith, 152 Fla. 837,13 So. 2d 208.
Affirmed.
TERRELL, CHAPMAN, ADAMS, SEBRING, BARNS and HOBSON, JJ., concur.
THOMAS, C. J., dissents.